DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The following office action is a first action on the merits in response to the request for continued examination received 12-07-2021.

Response to Amendment
The amendments submitted 01-11-2022 are being considered by the examiner.
The amendment filed 01-11-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein causing the avoidance control unit to start the collision-avoidance control at the earlier timing comprises increasing an avoidance lower-limit period,  which is a shortest time-to-collision within which the collision can be avoided”, of claim 9.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “wherein causing the avoidance control unit to start the collision-avoidance control at the earlier timing comprises increasing an avoidance lower-limit period,  which is a shortest time-to-collision within which the collision can be avoided”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (JP 2008001286 A) Edo-Ros (US 20160075332 A1) Takahashi (US 20130274970 A1).

REGARDING CLAIM 1 (Currently Amended), Kawai discloses, an avoidance control unit configured to perform, as collision-avoidance control for causing an own vehicle, which is a vehicle in which the vehicle control apparatus is installed, to avoid a collision with an object that exists ahead of the own vehicle (Kawai: [0006]), one or both of automatic steering control for changing a traveling direction of the own vehicle by controlling a steering device of the own vehicle, and automatic braking control for reducing a traveling speed of the own vehicle by controlling a braking device of the own vehicle (Kawai: [0053]); a control unit configured to determine whether an actuator for performing the collision-avoidance control is in an output restriction state in which output of the actuator is restricted (Kawai: [0040-0042]); wherein a power source of the actuator is a battery voltage (Kawai: [0016]), the output restriction mode comprising an operation mode in which the output of the actuator is restricted (Kawai: [0009]), and the control unit is configured to, when the device that drives the actuator is in the output restriction mode, determine that the actuator is in the output restriction state (Kawai: [0038]).
Kawai does not explicitly disclose, a changing unit configured to cause the avoidance control unit to start the collision- avoidance control at an earlier timing at a time when the control unit determines that the actuator is in the output restriction state than a timing at a time when the control unit determines that the actuator is not in the output restriction state.
However, in the same field of endeavor, Edo-Ros discloses, see at least [0034-0040], and [0073-0074], for the benefit of providing the adaption of thresholds to avoiding a collision while a collision-avoidance system is operating under less than optimal operational circumstances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoiding system for controlling an on-vehicle device disclosed by Kawai to include adaptation thresholds for collision avoidance taught by Edo-Ros. One of ordinary skill in the art would have been motivated to make this modification in order to provide the adaption of thresholds to avoiding a collision while a collision-avoidance system is operating under less than optimal operational circumstances.
Kawai in view of Edo-Ros does not explicitly disclose, a device that drives the actuator is configured to enter an output restriction mode when a temperature of the actuator is equal to or higher than a preset value.
However, in the same field of endeavor, Takahashi discloses, “[0010] ...a processor electrically connected with the first sensor and configured to determine a temperature of the rotor based on a time from the braking event of the vehicle and the temperature of air sensed by the first sensor, the processor further configured to limit the output power from the power source of the vehicle to a first limit if the temperature of the rotor is greater than a first predetermined threshold...”, also see ¶0039, for the benefit of varying power output systems to prevent absolute brake failure and excessive brake fade.
Takahashi does not explicitly recite the terminology “actuator”. However, Takahashi does disclose “rotor”. An arrangement of parts (sensor on caliper/actuator vs. sensor on rotor) in the absence of an unanticipated result that is a significant advancement (paradigm shifting) in the art is deemed routine and of ordinary skill in the art. Devoid of novel essential features and significant advancements in the art, a recitation of an arrangement of parts does not patentably distinguish the claimed elements over the prior art. Additionally, under the broadest reasonable interpretation, the instant application and the prior art both disclose a “brake” temperature, because the anatomy of a traditional automotive brake comprises a rotor, pads, and caliper/actuator. It is the examiners exertion that placing a heat sensor on any of the three parts accomplishes similar/parallel outcomes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoiding system for controlling an on-vehicle device disclosed by a modified Kawai to include component temperature sensing and output varying taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to vary power output systems to prevent absolute brake failure and excessive brake fade.

REGARDING CLAIM 4 (Currently Amended), Kawai in view of Edo-Ros and Takahashi, remain as applied above to claim 1, and further, Kawai also discloses, the control unit is configured to, when the battery voltage which is a power source of the actuator is equal to or less than a predetermined value, determine that the actuator is in the output restriction state (Kawai: [0040]; [0008-0009]).

REGARDING CLAIM 7 (New), limitations and motivations addressed supra, see claim 1.

REGARDING CLAIM 8 (New), limitations and motivations addressed supra, see claim 1; for hardware, firmware, software limitation, see Kawai ¶[0015].

REGARDING CLAIM 9 (New), Kawai discloses, an avoidance control unit configured to perform, as collision-avoidance control for causing an own vehicle, which is a vehicle in which the vehicle control apparatus is installed, to avoid a collision with an object that exists ahead of the own vehicle (Kawai: [0006]), one or both of automatic steering control for changing a traveling direction of the own vehicle by controlling a steering device of the own vehicle, and automatic braking control for reducing a traveling speed of the own vehicle by controlling a braking device of the own vehicle (Kawai: [0053]); a control unit configured to determine whether an actuator for performing the collision- avoidance control is in an output restriction state in which output of the actuator is restricted (Kawai: [0040-0042]); wherein a power source of the actuator is a battery voltage (Kawai: [0016]), the output restriction mode comprising an operation mode in which the output of the actuator is restricted (Kawai: [0009]), the control unit is configured to, when the device that drives the actuator is in the output restriction mode, determine that the actuator is in the output restriction state (Kawai: [0038]).
Kawai does not explicitly disclose, and a changing unit configured to cause the avoidance control unit to start the collision- avoidance control at an earlier timing at a time when the control unit determines that the actuator is in the output restriction state than a timing at a time when the control unit determines that the actuator is not in the output restriction state, and wherein causing the avoidance control unit to start the collision-avoidance control at the earlier timing comprises increasing an avoidance lower-limit period,  which is a shortest time-to-collision within which the collision can be avoided.
However, in the same field of endeavor, Edo-Ros discloses, see at least [0034-0040], and [0073-0074], for the benefit of providing the adaption of thresholds to avoiding a collision while a collision-avoidance system is operating under less than optimal operational circumstances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoiding system for controlling an on-vehicle device disclosed by Kawai to include adaptation thresholds for collision avoidance taught by Edo-Ros. One of ordinary skill in the art would have been motivated to make this modification in order to provide the adaption of thresholds to avoiding a collision while a collision-avoidance system is operating under less than optimal operational circumstances.
Kawai in view of Edo-Ros does not explicitly disclose, a device that drives the actuator is configured to enter an output restriction mode when a temperature of the actuator is equal to or higher than a preset value.
However, in the same field of endeavor, Takahashi discloses, “[0010] ...a processor electrically connected with the first sensor and configured to determine a temperature of the rotor based on a time from the braking event of the vehicle and the temperature of air sensed by the first sensor, the processor further configured to limit the output power from the power source of the vehicle to a first limit if the temperature of the rotor is greater than a first predetermined threshold...”… limitation and motivation addressed supra, see claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (JP 2008001286 A) in view of Edo-Ros (US 20160075332 A1) and Takahashi (US 20130274970 A1) as applied to claim 1 above, and further in view of Nogimori (JP 2016133981 A).

REGARDING CLAIM 6 (Currently Amended), Kawai in view of Edo-Ros and Takahashi remains as applied above to claim 1, and further, Edo-Ros also discloses, the changing unit is configured to change, for a state in which the control unit determines that the actuator is in the output restriction state, the predetermined value to a value that is larger than a value at the time when the control unit determines that the actuator is not in the output restriction state, thereby causing the avoidance control unit to start the collision-avoidance control at the earlier timing (Edo-Ros: [0073-0074]).
Edo-Ros does not explicitly disclose, the avoidance control unit includes a calculation unit configured to repeatedly calculate a time-to-collision which is a predictive value of a period until the collision between the own vehicle and the object, and is configured to perform the collision avoidance control for a state in which the time-to-collision calculated by the calculation unit is less than a predetermined value.
However, in the same field of endeavor, Nogimori discloses, “In the determination of step S16, when the driver's peripheral monitoring is frequently performed (step S16; Yes), the control device 10 determines the time when the vehicle 1 is predicted to collide with the prediction target 20. It is determined whether or not the time TTC up to is equal to or greater than the first time T1 (step S19)” (Nogimori: [0085]). “In the determination in step S19, when the time TTC until the time when the vehicle 1 is predicted to collide with the prediction object 20 is the first time T1 or more, that is, TTC ≧ T1 (step S19; Yes). , The control device 10 controls the suspension device 4, the braking device 6, and the steering device 7 to perform a collision avoidance operation with the prediction target object 20 so as not to impose a burden on the passengers including the vehicle 1 and the driver as much as possible. Therefore, lane change control for changing the traveling lane is performed (step S21), the process shifts to step S11 again, and the same process is performed thereafter” (Nogimori: [0086]), for the benefit of persistent peripheral monitoring.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoiding system for controlling an on-vehicle device disclosed by a modified Kawai in view of Edo-Ros and Takahashi to include persistent peripheral monitoring taught by Nogimori. One of ordinary skill in the art would have been motivated to make this modification in order to persistently monitor the vehicle periphery.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined prior art references applied in the prior rejection of record for matter specifically challenged in the argument.
The applicant has contended that the prior art of Kawai (JP 2008001286 A) does not disclose “a device that drives the actuator is configured to enter an output restriction mode when a temperature of the actuator is equal to or higher than a preset value”. As cited above, Kawai (JP 2008001286 A) in view of Edo-Ros (US 20160075332 A1) and Takahashi (US 20130274970 A1) disclose monitoring the temperature of a rotor and adjusting braking power applied based upon temperature limits/thresholds (Takahashi (US 20130274970 A1): [0010]). As cited above, Takahashi does not explicitly recite the terminology “actuator”. However, Takahashi does disclose “rotor”. An arrangement of parts (sensor on caliper/actuator vs. sensor on rotor) in the absence of an unanticipated result that is a significant advancement (paradigm shifting) in the art, is deemed routine and of ordinary skill in the art. Devoid of novel essential features and significant advancements in the art, a recitation of an arrangement of parts does not patentably distinguish the claimed element over the prior art. Additionally, under the broadest reasonable interpretation, the instant application and the prior art both disclose a “brake” temperature, because the anatomy of a traditional automotive brake comprises a rotor, pads, and caliper/actuator. It is the examiners exertion that placing a heat sensor on any of the three parts accomplishes same/similar/parallel outcomes. Because Kawai (JP 2008001286 A) in view of Edo-Ros (US 20160075332 A1) and Takahashi (US 20130274970 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (KR 20160113763 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663